Case 5:17-cv-02185-BLF Document 218 Filed 09/27/19 Page 1 of 12

   
 

Class Action Clerk wy
U.S. District Court for the Northem District of Califomia
280 South 1st Street, Room 2112 - FILED CQ
San Jose, CA 95113 ve Ge tw ie Ip
tere eo SEP 2 0 WY
Case No. 5:17-cv-02185-BLF NORTHERN BiSTAICT omemnsic
ON RCT CouRT

September 24, 2019
To Whom It May Concern,
| am writing to file a complaint about the handling of this case and to ask for a remedy.

This dispute arises because | filed a claim for two Nexus 6p phones, but I was only assigned one
claim number. Ten days after the claim filing deadline had passed, | was informed that two separate
claims should have been made. Setilement attormeys have since ceased communications with me.

THERE WAS NO WAY TO KNOW FROM THE PROCESS ON THE WEBSITE THAT ONE SHOULD
COMPLETE THE FORM TWICE IN THE CASE OF FILING FOR TWO PHONES.

A simple way to organize the claims and to have avoided this problem altogether would have been to
include a field for the phone’s serial number in the claim form. Why was this obvious step not taken?

My Claim ID: NXB-40079937-5

l included .jpg and .pdf documentation via the website form to prove that | had purchased two phones
and to prove that | had numerous chats with text-support about battery-drain and bootioop problems
with the phones. | also emailed the firm video files to prove the same.

(I also had phone conversations with Google tech support about the phone, but there is no way to

prove that or include such proof for the claim. FY1, Google tech support was very uncooperative in
providing history of support in regard to these phones, explicitly because of the lawsuit.)

| doubt that | am alone in having this problem.

| ASK THAT THE COURT ORDER THE SETTLEMENT ATTORNEYS TO ALLOW MULTIPLE
PHONES UNDER A SINGLE CLAIM, OR TO ASSIGN ADDITIONAL CLAIM NUMBERS FOR
MULTIPLE PHONES WHICH WERE INCLUDED IN A SINGLE CLAIM.

Thank you,

fp

Russell Jones
6007 41st Ave SW
Seattle, WA 96136
206-376-1870
Case 5:17-cv-02185-BLUF Document 218

   

 

. a: if Yiede
an anibeeh 2

 

 

i
3
B
%

fe

ey
t

ste

 

Filed 09/27/19 Page 2 of 12

   

nt ~
AME SSSA!

 

 

2 eT SS
ROA EW OPO

ee?

 

  
 
 

 
 
 

elt

 

At

Fines ‘
Judi

mi schit jue

  

  

fas
Case 5:17-cv-02185-BLF Document 218 Filed 09/27/19 Page 3 of 12

[ G mai | Russell Jones <jones.russell.a@gmail.com>

Video evidence of battery drain or bootioop issue
12 messages

Russell Jones <jones.russell.a@gmail.com> Sat, Jun 8, 2019 at 9:39 AM
To: info@nexus6psettlement.com

There should be a way to submit video evidence of the battery drain and bootloop issues. How can | do this?

#NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com> Thu, Jun 27, 2019 at 11:02 AM
To: Russell Jones <jones._russell.a@gmail.com>

Hello,

You may email us your documentation, but please also provided full name, address, and claim ID associated with your
claim.

Best Regards,

Claims Administrator

Nexus 6P Products Liability Litigation
nexus6psettlement.com
1-855-336-4167

[Quoted text hidden]

Russell Jones <jones.russell.a@gmail.com> Thu, Jun 27, 2019 at 11:35 AM
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com>

How would you like me to email a video?
[Quoted text hidden]

#NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com> Tue, Aug 27, 2019 at 7:33 AM
To: Russell Jones <jones.russell.a@gmail.com>

Hello,

Due to security risks, we cannot accept documentation in the form of a web-link. Please send your documentation in
the form of an attachment.

Best Regards,
Case 5:17-cv-02185-BUF Document 218 Filed 09/27/19 Page 4 of 12 -

   

  

: yobs tee eo

VEN og booo woh eeuse acoiiped treo matt .

eros Agel ui

 

 

   

 

    

att 4 ws aM
sinc £, iy ob pees

   

PAA GE IM ts @1GS Af sul wat ty eongi> eartol lesa
wee a a AGO Ak

 

heey shorts

  

 

  

 

 
Case 5:17-cv-02185-BLF Document 218 Filed 09/27/19

Chartrice

[Quoted text hidden]

Russell Jones <jones.russell.a@gmail.com>
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettiement.com>

Your Claim ID: NXB-40079937-5
[Quoted text hidden]

0D Russell Jones 8XV7N16A15000316 bootioop video.mp4
3982K

Russell Jones <jones.russell.a@gmail.com>
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com>

Your Claim ID: NXB-40079937-5
[Quoted text hidden]

;4 Russell Jones 84B87N16A22000899 battery shutdown at 79%.mp4
— 4878K

Russell Jones <jones.russell.a@gmail.com>
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com>

Please note that | have two (2) nexus 6p's in my claim.

Your Claim ID: NXB-40079937-5
From within the website, | attached numerous documents for both.

Page 5 of 12

Tue, Sep 3, 2019 at 10:19 AM

Tue, Sep 3, 2019 at 10:20 AM

Tue, Sep 3, 2019 at 10:22 AM

I have also just sent you a video for each phone which shows that one has the boot loop issue and the other has a

useless battery.
Thank you,
Russell Jones
206-376-1870
[Quoted text hidden]

#NA KCC LOUM Nexus 6P Settlement <info@nexusGpsetilement.com>
To: Russell Jones <jones.russell.a@gqmail.com>

Hello,
Thank you for your inquiry. For clarification, a claim should be submitted for each phone.

Best Regards,

Ethan

Claims Administrator

Nexus 6P Products Liability Litigation
nexus6psettlement.com
1-855-336-4167

 

From: Russell Jones [jones.russell.a@gmail.com]

Sent Tuesday, September 3, 2019 1:22 PM

To: #NA KCC LOUM Nexus 6P Settlement

Subject: Re: Video evidence of battery drain or bootloop issue

Please note that | have two (2) nexus 6p's in my claim.
Your Claim ID: NXB-40079937-5
From within the website, | attached numerous documents for both.

Fri, Sep 13, 2019 at 12:18 PM
Case 5:17-cv-02185-BUF_ Document 218 Filed 09/27/19 Page 6 of 12 em ok

 

  

  

ah abe le

 

sage

 

wy. Loeseun

alee -

  

 

GOH PTR

   

PAR TOs

   

  

 
 

ANGIO Yin is dd é

     
     

  

   

Wb Sy

   

mos ~ os ~ 1 . ~ .
Ros au > ob & - t .

 

 

 

 

. vrepe f=]
nike ay phe

aes 4
ASHE

   

 

  

 
Case 5:17-cv-02185-BLF Document 218 Filed 09/27/19 Page 7 of 12

| have also just sent you a video for each phone which shows that one has the boot loop issue and the other has a
useless battery.

Thank you,

Russell Jones

206-376-1870

On Tue, Aug 27, 2019 at 7:35 AM #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com<
mailto:info@nexus6psettlement.com>> wrote:

Hello,

Due to security risks, we cannot accept documentation in the form of a web-link. Please send your documentation in the
form of an attachment.

Best Regards,

Chartrice

Claims Administrator

Nexus 6P Products Liability Litigation
nexus6psettlement.com<hitp://nexus6psettlement.com>
1-855-336-4167

From: Russell Jones [mailto:jones.russell.a@gmail.com<mailto:jones.russell.a@gmail.com>]
Sent: Thursday, June 27, 2019 2:36 PM

To: #NA KCC LOUM Nexus 6P Settlement

Subject: Re: Video evidence of battery drain or bootloop issue

How would you like me to email a video?

On Thu, Jun 27, 2019 at 11:06 AM #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com<
mailto:info@nexus6psettlement.com>> wrote:
Hello,

You may email us your documentation, but please also provided full name, address, and claim ID nenge ates with your
claim.

Best Regards,

Claims Administrator

Nexus 6P Products Liability Litigation
nexus6psettlement.com<http://nexus6psettlement.com>
1-855-336-4167

[Quoted text hidden]

Russell Jones <jones.russell.a@gmail.com> Fri, Sep 13, 2019 at 12:45 PM
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psetilement.com> |

You have all the documentation for both phones. Please tell me which phone this claim number is for and give me a claim
number for the other phone. Thank you.

Russell

206-376-1870

[Quoted text hidden]

Russell Jones <jones.russell.a@gmail.com> Fri, Sep 13, 2019 at 1:01 PM
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettiement.com>

You know, it was not at all clear on the website that the website forms had to be filled out twice in cases where two
phones have been purchased.

This problem could have been easily avoided if your law firm had included a field for the phone's serial number, and a
note that separate claims must be made for each phone.
17-cv-02185-BUF Document 218 Filed 09/27/19 Page 8 of 12

Case 5

 

 

 

 

 

 

od

 

 

 

 

 

 

 

ah OS
wh Ft
ru Ty

 

iat

fe

 

See er
us aad

Bip

oa

 

 

 

 

 
 

 

att
“

ls

 

 

 

qa
63 mH sobwi hi.

 
 
 

CG 2
, ot

t.)

ae

 
Case 5:17-cv-02185-BLF Document 218 Filed 09/27/19 Page 9 of 12

Since you failed to do that, I'm worried that you are going to say that each phone must have its own claim number, but
that it is too late to file a claim for one of the phones.

If this is the case, please give me the contact information for the judge who is handling the case so that | may make a
formal complaint.

Otherwise, per my previous email, please assign one of my phones to my existing claim number, and give me a new
claim number for the other phone.

| look forward to your prompt attention to this matier. Thank you.

Russell Jones
206-376-1870

[Quoted text hidden]

#NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com> Tue, Sep 1 7, 2019 at 7:18 AM
To: Russell Jones <jones.russell.a@gmail.com>

Hello,

Thanks for your inquiry. Did you originally file a claim for two phones or one? A claim should have been filed for each
phone. Documentation submitted will apply towards the phone(s) you filed a claim on. Please keep in mind claims
are currently being reviewed. If additional information is needed on the claim(s) you filed we will contact you.

Regards,

Chartrice Withers

Claims Administrator

Nexus 6P Products Liability Litigation
Nexus6psettlement.comhttp://nexus6psettlement.com

(Quoted text hidden]

Russell Jones <jones.russell.a@gmail.com> Tue, Sep 17, 2019 at 8:43 AM
To: #NA KCC LOUM Nexus 6P Settlement <info@nexus6psettlement.com>

I filled out the form one time and included all of the .jpg and -pdf documentation for both of my phones. Then I sent four
emails to your firm with the videos of my phones experiencing bootloop and battery drain/shutoff. The emails clearly
stated that my claim number was in reference to both phones. It took your firm over a week to respond to the emails and
by that time the claim form on your website was no longer functioning.

It was not at all clear on the website that the website forms had to be filled out twice in cases where two phones have
been purchased.

This problem could have been easily avoided if your law firm had included a field for the phone's serial number, and a
note that separate claims must be made for each phone.

Since you failed to do that, I'm worried that you are going to say that each phone must have its own claim number, but
that it is too late to file a claim for one of the phones.
   
 
    

 

 
 

 

 

 

 

Case 5

     

  

:
i
3

2

   
 

. ' a
N - 2 ~ 2%
od Te . ” - O58
5 is L oe
° Be
a : .

® a
D fen
© Yoon
ou =
o Los L¢
eae * md
—
~~ me
N OO
oO we .
© , &
3 mS a oo
re . :
oo 2 os
o s 2
N 20 SE. - .
Ww . eo. o
c mo .
O : o
E ‘
D> woo
oO = .

Oo ~ ood
AB ¢ od
Li - .
co Me
ln ta ( :
co = EO ae Q :
NE + ae ® 2 :

: S xy = : OT > & / _- .
> = o F
X
a

 
 
  
 
 
   

 

: Je 4 :
‘as : “
ah ; :
o ; C3) .
¥. 2 s
=e a
‘ a 3
ee ier Le < °
* . . aay ro
: ie & °
ca w ae cas
ct TT es nw
a . “5 ’ +

 

av

 
 
Case 5:17-cv-02185-BLF Document 218 Filed 09/27/19 Page 11 of 12

if this is the case, please give me the contact information for the judge who is handling the case so that | may make a
formal complaint about your firm's handling of this case.

Otherwise, per my previous email, please assign one of my phones to my existing claim number, and give me a new
claim number for the other phone.

| look forward to your prompt attention to this matter. Thank you.
{Quoted text hidden]

 

 
Case 5:17-cv-02185-BLF Document'218_ Filed 09/27/19 Page 12 of 12 pe es

 

 

ON Ga OWA DoE adel ebsity ta

 

 
